ORIGINAL ACTION                        JOURNAL ENTRY and OPINION
{¶ 1} On March 24, 2006, the relator, Robert Grundstein, commenced this mandamus action against the respondent, Judge Lillian Greene, to compel her to rule on a Motion for Leave to proceed in Bedford Municipal Court, which he filed in the underlying case, Grundstein v. Ewolf's Corporation, Cuyahoga County Common Pleas Court Case No. CV-513849 on November 15, 2005.1 On April 5, 2006, Judge Greene, in the underlying case issued the following order: "Robert Grundstein, vexatious litigator, has leave to proceed in Bedford Municipal Court Case Number 05CVF04201."
 {¶ 2} This journal entry establishes that this mandamus action is moot. Judge Greene has fulfilled her duty to rule on the motion, and Grundstein has received his requested relief, a ruling on the subject motion.
 {¶ 3} Accordingly, this court, sua sponte, denies the application for a writ of mandamus as moot. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Gallagher, P.J., concurs Rocco, J., concurs.
1 On October 12, 2005, in the underlying case, Judge Greene ruled Grundstein to be a vexatious litigator pursuant to R.C.2323.52. Under that statute a vexatious litigator must obtain permission from the court declaring him a vexatious litigator to institute, inter alia, another case.